Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Ing on 12/13/2021.

The application has been amended as follows: 
(Currently Amended) A system to deploy a plurality of parachutes, comprising:
a first parachute canopy and a second parachute canopy [[each]] packed respectively in an associated first canister and an associated second canister, wherein the plurality of parachutes includes the first parachute canopy and the second parachute canopy;
a first rocket adapted to extract the first parachute canopy from [[an]] the associated first canister and a second rocket adapted to extract the second parachute canopy from [[an]] the associated second canister; and
a controller configured to: 
determine [[that]] whether an aircraft is 
determine whether the aircraft is in a forward flight mode of operation and above a threshold airspeed;
in response to the determination that the aircraft is in the hover mode of operation, apply a hover deployment sequence including instructing the first rocket to extract the first parachute canopy from the associated first canister and the second rocket to extract parachute canopy from the associated second canister simultaneously; and
in response to the determination that the aircraft is in the forward mode of operation and above [[a]] the threshold airspeed, apply a forward deployment sequence including instructing the first rocket to extract the first parachute canopy from the associated first canister before the second rocket extracts the second parachute canopy from the associated second canister.
(Currently Amended) The system of claim 1, wherein the controller is configured to instruct the first rocket[[s]] and the second rocket to deploy such that the aircraft does not exceed a threshold impact velocity.
(Currently Amended) The system of claim 1, wherein the system is provided behind a cockpit of the aircraft 
(Currently Amended) The system of claim 1, wherein the first parachute canopy is a drogue parachute canopy 
(Original) The system of claim 1, wherein each of the first parachute canopy and the second parachute canopy is connected by an independent line to a connection point behind a headrest in a cockpit of the aircraft.
(Original) The system of claim 5, wherein the connection point is part of a frame of a fuselage.
(Currently Amended) The system of claim 1, wherein: (1) the first canister[[s]] associated with the first parachute canopy, (2) the second canister associated with [[and]] the second parachute canopy, and (3) an in the triangular formation positioned closer to a tail of the aircraft than the other two in the triangular formation.
(Currently Amended) The system of claim 1, wherein: 
the first rocket via a first load path, the first load path including a tow line, at least one upper parachute line, at least one lower parachute line, and a second load path including a release line; and
first parachute
(Original) The system of claim 8, further comprising a lower parachute line restrainer which when released permits the at least one lower parachute line to extend to full length.
(Currently Amended) The system of claim 8, further comprising a release configured to open in response to a load switching from the first load path to the second load path, wherein when the release is open, the first parachute canopy and the first rocket are permitted to separate.
(Currently Amended) The system of claim 1, wherein first canister includes one or more flaps of the deployment bag and the locking stow is configured to unlock, permitting the first parachute canopy to separate from the deployment bag.
(Currently Amended) The system of claim 1, wherein first canister includes , including:
a lacing system adapted to maintain pressure on the deployment bag;
a pocket adapted to separate the first parachute canopy stored in the deployment bag from one or more other components in the deployment bag; and
at least one mounting grommet for attaching the deployment bag to the aircraft.
(Currently Amended) A method to deploy a plurality of parachutes, comprising:
receiving, at a controller, an indication to deploy a parachute system from a flight computer;
determining, at the controller, whether [[that]] an aircraft is 
determining, at the controller, whether the aircraft is in a forward flight mode of operation and above a threshold airspeed;
in response to determining parachute canopy from an associated first canister and a second rocket to extract a second parachute canopy from an second canister simultaneously, wherein the plurality of parachutes includes the first parachute canopy and the second parachute canopy; and
in response to determining the threshold airspeed, applying a forward deployment sequence parachute canopy from the associated first canister before the second rocket extracts the second parachute canopy from the associated second canister.
(Original) The method of claim 13, wherein the flight computer determines the indication to deploy the parachute system based at least in part on an anticipated crash landing, hard landing, or fault.
(Original) The method of claim 13, further comprising determining that the aircraft is in the hover mode of operation based at least in part on the aircraft’s airspeed being below the threshold airspeed.
(Original) The method of claim 13, further comprising determining that the aircraft is in the hover mode of operation based at least in part on the aircraft’s forward speed or lateral speed being substantially zero.
(Cancelled)
(Currently Amended) The method of claim [[17]] 13, wherein the forward deployment sequence includes: 
deploying the first parachute canopy from the plurality of parachutes;
waiting for the aircraft to stabilize; and
deploying the second rocket associated with the second parachute canopy from the plurality of parachutes, wherein a trajectory of the second rocket is configured to clear a vertical axis and the first parachute canopy under which the aircraft is hanging.
(Currently Amended) The method of claim 13, wherein all parachute canopies associated with the plurality of parachutes, including the first parachute canopy and the second parachute canopy, are fully extracted before any one is fully inflated.
(Currently Amended) A system to deploy a plurality of parachutes, comprising:
container means for holding a first parachute canopy and a second parachute canopy in a packed state respectively in an associated first canister and an associated second canister, wherein the plurality of parachutes includes the first parachute canopy and the second parachute canopy;
 the first parachute canopy and the second parachute canopy from the container means, including a first rocket adapted to extract the first parachute canopy from the associated first canister and a second rocket adapted to extract the second parachute canopy from the associated second canister; and
controller means for:
determining [[that]] whether an aircraft is 
determining whether the aircraft is in a forward flight mode of operation and above a threshold airspeed;
in response to determining ing a hover deployment sequence including instructing [[a]] the first rocket to extract [[a]] the first parachute canopy from [[an]] the associated first canister and [[a]] the second rocket to extract [[a]] the second parachute canopy from the associated second canister simultaneously; and
in response to determining the threshold airspeed, applying a forward deployment sequence including instructing the first rocket to extract the first parachute canopy from the associated first canister before the second rocket extracts the second parachute canopy from the associated second canister.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons for allowance in the related application 16/381,898 are still seen to be relevant and repeated here. Chia (US 2013/0175398 A1) discloses deploying parachutes simultaneously or in a sequence (see end of abstract) but does not disclose deploying the parachutes based on a hover or flying state of the aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642